Title: From Thomas Jefferson to Daniel K. Minor, 5 September 1824
From: Jefferson, Thomas
To: Minor, Daniel K.


                        Sir
                        
                            Monticello
                            Sep. 5. 24.
                    your letter of August 28. is dated from Richmond, of which name there are 15. post offices in the US. a friend however informing me that he thinks Capt. Partridge’s school is in Vermont, I hazard my letter to the Richmond of that state and hope it will find you. I take for granted you do not consider anything which passes between you and myself as an engagement on the part of the visitors, or any thing more than my individual opinion; and that my mention of the subject to the visitors was only in a conversation, in which they went no further than not to manifest any objection. I still believe that their views are on you. our University will not open till the 1st of February, and I do not myself see any serious inconvenience in deferring to open our military exercises until the 25th of August as you request, and that you may safely engage yourself otherwise until that date. you will be pleased however to consider this as my own opinion only, and as no engagement for others.I pray you to accept my respectful salutations.
                        Th: Jefferson
                    